Collectors Universe Diamond Subsidiary Selected for Pilot Program for Botswana Diamonds NEWPORT BEACH, CA – November 4, 2008 - Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, diamonds and colored gemstones, today announced the Company’s diamond subsidiary was selected for a pilot program to identify and certify polished diamonds that were cut and polished in the country of Botswana, the largest producer of rough diamonds in the world. The pilot program is designed to take advantage of the Source Veritas™ service offered by the Company’s subsidiary Gem Certification & Assurance Lab, Inc. (GCAL).GCAL’s Source Veritas™ service provides assurance to consumers that the polished diamond described on the diamond certificate is not only authentic and properly graded, but also was mined, cut and polished in a country, like Botswana, that complies with the Kimberley Process and the 2003 Clean Diamond Act.The country of Botswana has an equity interest in the mining and distribution of rough diamonds from the country’s diamond fields.
